6 A.3d 279 (2010)
In re Ira C. HATCH, Jr., Respondent.
No. 10-BG-729.
District of Columbia Court of Appeals.
Filed October 21, 2010.
Before REID, Associate Judge, and BELSON and TERRY, Senior Judges.

ORDER
PER CURIAM
On consideration of the certified order of the Supreme Court of Florida disbarring respondent from the practice of law in that jurisdiction, see The Florida Bar v. Ira Carlton Hatch, Jr., No. SC07-1697, 968 So. 2d 558 (Fl. September 27, 2007), this court's July 13, 2010, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
*280 ORDERED that Ira C. Hatch, Jr., Esquire is hereby disbarred from the practice of law in the District of Columbia. See In re Fuller, 930 A.2d 194, 198 (D.C. 2007) and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate, including those involving disbarment); In re Addams, 579 A.2d 190 (D.C.1990) (en banc) (intentional misappropriation nearly automatically warrants disbarment). It is
FURTHER ORDERED that for purposes of reinstatement respondent's suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).